This appeal is from a judgment of conviction for violating the state prohibition law. The defendant was duly sentenced to hard labor for the county for 175 days, and, it being made known to the trial court that this was his second conviction for a similar offense, the court added 4 months' extra hard labor.
The appeal here is rested upon the record proper; there being no bill of exceptions. Upon an examination of the record we find it regular and without error. The judgment of conviction in the circuit court is therefore affirmed.
Affirmed.